 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     DARRICK L. HUNTER,                              CASE NO. C18-5198 BHS
 8
                             Plaintiff,              ORDER DECLINING TO ADOPT
 9          v.                                       REPORT AND
                                                     RECOMMENDATION AND
10   CHARLES N. ROHRER, et al.,                      REFERRING FOR FURTHER
                                                     PROCEEDINGS
11                           Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge, Dkt. 42, Plaintiff

15   Darrick Hunter’s (“Hunter”) objections to the R&R, Dkt. 43, and the parties’ status

16   report, Dkt. 54.

17          On April 24, 2019, Judge Creatura issued the R&R recommending that the Court

18   grant Defendants Margaret Gilbert, Timothy McCandless, Keith Morgan, and Charles

19   Rohrer’s (“Defendants”) motion for summary judgment. Dkt. 42. On May 9, 2019,

20   Hunter filed objections. Dkt. 43. On October 2, 2019, the Court appointed counsel for

21   Hunter. Dkt. 51. On November 21, 2019, the parties filed a joint status report outlining

22   how each side intends to proceed with this matter. Dkt. 54.


     ORDER - 1
 1         Upon review of the report, the Court agrees with Hunter that the Court’s order

 2   requesting supplemental briefing was not intended to narrow the scope of the issues in

 3   this matter nor comment on the R&R. Because the parties agree that discovery should be

 4   reopened, the Court concludes that the best path forward is to decline to adopt the R&R

 5   and refer the matter for further discovery and dispositive motions. It seems unnecessary

 6   to rule on issues at this time before additional discovery is completed or an amended

 7   complaint is possibly filed. Therefore:

 8         (1)    The Court declines to ADOPT the R&R;

 9         (2)    Defendants’ motion, Dkt. 28, is DENIED without prejudice; and

10         (3)    The matter is referred for further proceedings.

11         Dated this 11th day of December, 2019.

12

13

14
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

15

16

17

18

19

20

21

22


     ORDER - 2
